United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Southeastern, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-570
Issued: July 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 15, 2013 appellant, through her attorney, filed a timely appeal from a
September 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a bilateral upper extremity condition causally
related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 7, 2011 appellant, then a 37-year-old clerk, filed an occupational disease
claim alleging that she sustained right arm ulnar, median and radial neuropathy, brachial plexitis
on the right and bilateral carpal tunnel syndrome causally related to factors of her federal
employment. She began working in a limited-duty position in December 2007 with restrictions
of no use of her right arm or repetitive motion. Appellant maintained that she developed carpal
tunnel syndrome and experienced neck and arm spasms due to performing repetitive limited-duty
employment. She stopped work on April 30, 2008 and did not return.
OWCP accepted that appellant sustained ulnar neuropathy of the right elbow under file
number xxxxxx424.2 It subsequently doubled the current file number into xxxxxx424.
In a report dated March 19, 2008, submitted under file number xxxxxx424, Dr. Scott M.
Fried, an osteopath, discussed appellant’s history of performing repetitive work duties for the
employing establishment over the past nine years. In 2006, she began “doing more hands on
work and went back to the regular and repetitive activity with working the machines and the
sweeping as well as lifting of train, reaching and the like, she had progressive onset of pain and
discomfort about the medial aspect of the right elbow and arm.” Dr. Fried diagnosed a subluxing
ulnar nerve of the right elbow due to repetitive work activities, right ulnar and radial neuropathy
and brachial plexitis. He discussed the repetitive nature of appellant’s job duties and stated:
“This job consisted of aggressive and repetitive wrist and arm motion with
repeated stress and strain on the flexor tendons resulting in chronic inflammatory
change and ultimately compression of the median nerve at the carpal canal
[syndrome]. The neuropathophysiology of the development of this disease is that
eventually the surrounding tissue of the nerve becomes scarred and once this scar
tissue becomes fixed we have developed a permanent long-term nerve injury.”
Dr. Fried advised that appellant could perform sedentary work with no use of the right
arm, no repetitive work and no lifting over five pounds.

2

In a decision dated November 18, 2010, the Board affirmed June 30 and October 1, 2009 decisions issued under
file number xxxxxx424 finding that appellant did not establish intermittent disability from September 1, 2007
through April 22, 2008 or a recurrence of disability on April 30, 2008. L.M., Docket No. 10-464 (issued
November 18, 2010). In an order dated January 25, 2013, the Board set aside a February 28, 2012 decision denying
explanation of appellant’s claim and surgical authorization. The Board found that OWCP failed to show that it
properly selected the impartial medical examiner in accordance with its procedures and remanded the case for a new
impartial medical examination. Order Remanding Case, Docket No. 12-1396 (issued January 25, 2013).

2

In a report dated May 5, 2008, Dr. Fried discussed appellant’s complaints of pain in her
right ulnar elbow and “left-sided symptoms as well secondary to overuse….”3 He stated:
“[Appellant] continues to work part time, six-hour days at the [employing
establishment], casing left handed. Despite our request to by something more
appropriate in relation to her injuries, such as nixies, there have been no further
changes made at work. [Appellant] has still not been provided an ergonomic
chair either despite our last request. Again, her symptoms are aggravated by her
activities at work and she actually has been out of work since Friday, May 2,
[2008] because of elevated symptoms.”
Dr. Fried recommended possible surgery and found that she should “remain out of work
to focus on rest and healing.”
On June 25, 2008 Dr. Fried related that appellant “remains symptomatic and disabled and
would like to move ahead more aggressively with surgery to that right ulnar nerve.” On July 23,
2008 he diagnosed an acute subluxing right elbow ulnar nerve due to repetitive work activities,
right radial and ulnar neuropathy and brachial plexitis. Dr. Fried noted that appellant had a
positive Tinel’s at the right elbow radial and ulnar nerve and bilateral median nerves. He
recommended surgical intervention.
On November 3, 2008 Dr. Fried discussed appellant’s continued symptoms of right ulnar
elbow pain and subluxation of the ulnar nerve.4 He noted that she was not working due to her
injuries and that her last limited-duty position was insufficiently modified. Dr. Fried stated,
“[Appellant] cannot return to her previous job (the one she apparently accepted in
December 2007) as it was aggravating her symptoms further as described above and in various
notes between January and May [2008].”
In a report dated May 29, 2009, Dr. Fried related that appellant had an employmentrelated injury to her ulnar nerve that was not a new injury but a progressive worsening of an
existing condition. He stated, “Her present problem is a progression of the initial work injury
and though her work activities are contraindicated and do worsen the problem, this is not [a] new
injury per se, rather [a] progression of the already well documented ulnar nerve pathology.”
In a letter dated January 14, 2011, OWCP requested additional factual and medical
information from appellant, including clarification of the conditions claimed. It noted that
appellant had denied her claim for a nerve condition under file number xxxxxx424 and enclosed
a copy of an impartial medical report by Dr. John F. Perry, a Board-certified orthopedic surgeon,
obtained under file number xxxxxx424.
3

On May 12, 2008 Dr. Fried indicated that appellant continued to have “significant right ulnar nerve symptoms
despite coming out of work” and performed a steroid injection. On May 21, 2008 he evaluated her for a reaction to
the injection.
4

In progress reports dated September 9, 2008 and March 30 and April 29, 2009, Dr. Fried described appellant’s
continued symptoms and noted that he was waiting for authorization for surgery of the right ulnar elbow. The
record further contains progress reports from Dr. Fried dated December 1, 2008 through July 15, 2009.

3

On September 30, 2010 Dr. Perry evaluated appellant under file number xxxxxx424. He
discussed her right elbow problems beginning September 2007 and her current complaints of
pain in the left elbow, tingling in the little and ring fingers and loss of range of motion of the
right elbow. Dr. Perry diagnosed right elbow ulnar neuropathy of questionable severity that was
probably due to employment. He stated that “[o]ther nerve problems such as compression of the
median nerve and radial tunnel syndrome, are not present, based on the clinical exam[ination]
today.” Dr. Perry recommended new diagnostic studies.
By letter dated March 10, 2011, appellant’s attorney noted that she was recovering from
surgery on her right elbow authorized under file number xxxxxx424. He stated, “This new
occupational disease claim has been filed as a result of the overall worsening of [appellant’s]
right arm condition following her return to limited[-]duty work.”
In a decision dated April 7, 2011, OWCP denied appellant’s occupational disease claim.
It found that she had not responded to its January 14, 2011 requesting clarification of the
conditions claimed.
On April 14, 2011 appellant, through her attorney, requested an oral hearing. On
August 4, 2011 counsel requested a review of the written record in lieu of the oral hearing. He
submitted evidence relevant to file number xxxxxx424.
In a supplemental report dated July 25, 2011, Dr. Perry related that an electromyogram
(EMG) was “basically negative for thoracic outlet syndrome, carpal tunnel syndrome or radial
tunnel syndrome. There was [stated] to be ‘mild’ ulnar motor slowing across the elbow.”
Dr. Perry reviewed Dr. Fried’s operative report and related that “the radial neuropathy, brachial
plexitis and median neuropathy were not verified on the basis of this independent EMG.” He
reviewed a work capacity evaluation and stated, “I do [not] know that there is any diagnosis on
the left related to the work injury.” Dr. Perry stated:
“In summary then, it is my opinion that the transposition of the ulnar nerve was
performed for an electrodiagnostically mild delay in conduction across the cubital
tunnel.
“There is no confirmation of radial tunnel syndrome, carpal tunnel syndrome or
brachial plexitis on the new EMG and no procedures are necessary for any of
those conditions.”
In a decision dated October 19, 2011, an OWCP hearing representative set aside the
April 7, 2011 decision. She noted that the evidence submitted by appellant’s attorney included a
description of the limited-duty employment performed from December 2007 to the time she
stopped work in March 2008. The hearing representative found that appellant alleged that her
job duties caused or aggravated her brachial plexitis, left carpal tunnel syndrome and right ulnar,
median and radial neuropathies. She determined that the evidence from Dr. Fried raised an
uncontroverted inference of causal relationship sufficient to warrant further development. The
hearing representative instructed OWCP to double the current file into file number xxxxxx424
and requested that Dr. Fried provide a rationalized opinion regarding whether appellant’s

4

bilateral upper extremity conditions were caused or aggravated by her work duties from
December 2007 to March 2008.
By decision dated April 18, 2012, OWCP denied appellant’s occupational disease claim.
It found that the report of Dr. Perry, who provided an impartial medical examination under file
number xxxxxx424, constituted the weight of the evidence and established that appellant did not
have carpal tunnel syndrome, radial nerve syndrome, thoracic outlet syndrome or brachial plexis.
On April 23, 2012 appellant, through her attorney, requested an oral hearing.
subsequently requested a review of the written record.

He

In a decision dated September 26, 2012, an OWCP hearing representative affirmed the
April 18, 2012 decision. She found that Dr. Perry acted as a second opinion examiner under the
current file number and that his opinion established that appellant did not sustain any upper
extremity condition other than the ulnar neuropathy accepted under file number xxxxxx424.
On appeal, appellant’s attorney contends that OWCP erred by relying on Dr. Perry’s
report as he did not address the relevant issue of whether her limited duty caused or aggravated
an upper extremity condition. He contends that Dr. Fried’s opinion was sufficient to warrant
further development.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;8 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;9 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for

5

Supra note 1.

6

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See Ellen L. Noble, 55 ECAB 530 (2004).

8

Michael R. Shaffer, 55 ECAB 386 (2004).

9

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

5

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.10
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,11 must be one of reasonable medical certainty12 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.13
ANALYSIS
Appellant alleged that she sustained ulnar, median and radial neuropathy of the right arm,
right brachial plexitis and bilateral carpal tunnel syndrome causally related to performing her
limited-duty employment from December 2007 to April 2008. OWCP accepted the occurrence
of the claimed employment factors. It also accepted that appellant sustained ulnar neuropathy of
the right elbow under file number xxxxxx424. OWCP combined the current case record with file
number xxxxxx424 and reviewed the evidence from both records. It found that the opinion of
Dr. Perry, who provided an impartial medical examination under file number xxxxxx424,
constituted the weight of the evidence and established that appellant did not have any
employment-related condition of the upper extremities other than the accepted ulnar neuropathy.
The Board finds that the case is not in posture for decision due to a conflict in medical
evidence. The case will be remanded for resolution pursuant to 5 U.S.C. § 8123(a). In a report
dated March 19, 2008, Dr. Fried, appellant’s attending physician, diagnosed right ulnar and
radial neuropathy, brachial plexitis and a subluxing right ulnar nerve. He attributed the
conditions to appellant’s repetitive work duties. On May 5, 2008 Dr. Fried related that her work
duties aggravated her right ulnar elbow symptoms and found that she should remain off work.
On July 23, 2008 he diagnosed a subluxing right ulnar nerve, right radial and ulnar neuropathy
and brachial plexitis. On November 3, 2008 Dr. Fried found that appellant could not return to
the position she began in December 2007 “as it was aggravating her symptoms further….” In a
report dated May 29, 2009, he advised that she sustained a worsening of her preexisting ulnar
nerve condition due to her work duties.
On September 30, 2010 Dr. Perry, whose report is that of a second opinion physician
under the current file number, diagnosed right elbow ulnar neuropathy probably due to work
factors. In a supplemental report dated July 25, 2011, he found no objective evidence of thoracic
outlet syndrome, brachial plexitis, carpal tunnel syndrome or radial tunnel syndrome.
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

John W. Montoya, 54 ECAB 306 (2003).

13

Judy C. Rogers, 54 ECAB 693 (2003).

6

shall appoint a third physician who shall make an examination.14 On remand, OWCP should
refer appellant to an impartial medical examiner to determine whether she sustained any upper
extremity condition caused or aggravated by work factors from December 2007 to April 2008.
Following this and any further development deemed necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision due to an unresolved conflict
in medical opinion evidence necessitating referral to an impartial medical specialist.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

5 U.S.C. § 8123(a).

7

